Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The instant application having Application No. 16/672,279 has claims 1-20 pending filed on 11/01/2019; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.  

Information Concerning Oath/Declaration
Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Status Of Claim for Priority In The Application
No priority has been claimed by the Applicant for the Application No. 16/672,279. 

Information Concerning Drawings
Drawings


The applicant’s drawings submitted on 11/01/2019 are accepted for examination purposes
Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement dated December 5 2019, February 25 2021, May 18 2021, August 18 2021 and February 10 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner are attached to the instant office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Pradhan et al (US PGPUB 20190340081) in view of Mutha et al (US PGPUB 20190102094). 

As per claim 1:
Pradhan teaches:
“A manager for managing generation of backups for clients, comprising” (Paragraph [0005] (a storage manager may trigger a backup process for a client))
 “persistent storage for storing” (Paragraph [0122] and Paragraph [0123] (the Data agent is a component of information system and is generally directed by storage manager to participate in creating or restoring secondary copies using persistent storage))
 “protection policies associated with the clients” (Paragraph [0106] (the storage manager may maintain an associated database of management-related data and information management policies))
“and native backup functionality information associated with the clients” (Paragraph [0144] (the version in primary data may be stored in a format native to the source application(s)))
“and a backup manager programmed to” (Paragraph [0274] (a storage manager may manage or control backup and/or restore operations)).
“obtain a portion of the native backup functionality information from a client of the clients” (Paragraph [0234] (the file system data agent and email data agent on client computing device respond to instructions from storage manager (obtain a portion of the native backup functionality information) by accessing and processing the respective subclient primary data  and involved in the backup copy operation)).
“obtain at least one protection policy of the protection policies that is associated with the client” (Paragraph [0243] (storage manager may permit a user to specify aspects of storage policy where the storage policy can be modified to include information governance policies to define how data should be managed)).
“make a determination that the at least one protection policy and the portion of the native backup functionality information are unique” (Paragraph [0247] and Paragraph [0248] (the storage manager may accesses data in its index  and/or management database and the respective storage policy  associated with the selected backup copy (portion of the native backup functionality) to identify the appropriate secondary storage device where the secondary copy resides and the metadata stored within or associated with the secondary copy may be used during the restore operation to fully regain the native format))
“in response to the determination” (Paragraph [0248] (access data in its index and management database according to the policy to identify the appropriate media agent and/or secondary storage device)).
Pardhan does not EXPLICITLY discloses: generate modifier data based on: the portion of the native backup functionality information, and the at least one protection policy; and generate a backup for the client using a modifier associated with the modifier data. 
However, Mutha teaches:
“generate modifier data based on: the portion of the native backup functionality information, and the at least one protection policy” (Paragraph [0012] and Paragraph [0072] (the combination of specialized components used to protect, move, manage, manipulate, analyze, and/or process data and metadata generated by the client computing devices and the modification of the metadata can include changing a retention policy for a file and/or adjusting an amount of time that the file is retained in physical data storage where the modification of the metadata can include modifying a flag associated with a file)) 
 “and generate a backup for the client using a modifier associated with the modifier data” (Paragraph [0169] (backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradhan and Mutha for “generate modifier data based on: the portion of the native backup functionality information, and the at least one protection policy; and generate a backup for the client using a modifier associated with the modifier data” as it can advantageously overcome some or all of the limitations of the backup format and enable editing of metadata associated with the backups so that when the backups are restored or browsed, the logical edits to the metadata can then be performed physically on the data to create a custom restore or a custom view (Mutha, Paragraph [0036]).  
Therefore, it would have been obvious to combine Pradhan and Mutha.

As per claim 2:
Pradhan and Mutha teach the manager as specified in the parent claim 1 above. 
Mutha further teaches:
“wherein the persistent storage is further for storing” (Paragraph [0069] (the information management system can also include a variety of storage devices, including primary storage devices and secondary storage devices))
 “a modifier repository that stores a plurality of modifier data, wherein the modifier data is one of the plurality of modifier data” (Paragraph [0127] and Paragraph [0130] (the storage manager may maintain a database or “storage manager database” of management-related data and may include a management index or other data structure that stores logical associations between components of the system, user preferences and/or profiles (modifier data) and a relational database for tracking metadata, such as metadata associated with secondary copy operations))
“wherein each of the modifier data is associated with respective unique combinations of: the protection policies, and respective portions of the native backup functionality information” (Paragraph [0227] and Paragraph [0228] (a storage policy generally comprises a data structure or other information source that defines a set of preferences or other criteria for performing information management operations (each of the modifier data is associated with respective unique combinations of: the protection policies) and data associated with a storage policy can be logically organized into groups which can be referred to as sub-clients and where a sub-client may represent static or dynamic associations of portions of a data volume)).

As per claim 3:
Pradhan and Mutha teach the manager as specified in the parent claim 2 above. 
Pradhan further teaches:
“and a backup manager is further programmed to” (Paragraph [0274] (a storage manager may manage or control backup and/or restore operations)).
“obtain a second portion of the native backup functionality information from a second client of the clients” (Paragraph [0234] (the file system data agent and email data agent on client computing device respond to instructions from storage manager (obtain a second portion of the native backup functionality information) by accessing and processing the respective subclient primary data  and involved in the backup copy operation)).
“obtain at least one second protection policy of the protection policies that is associated with the second client” (Paragraph [0243] (storage manager may permit a user to specify aspects of storage policy where the storage policy can be modified to include information governance policies to define how data should be managed)).
“make a second determination that the at least one second protection policy and the portion of the native backup functionality information are duplicative” (Paragraph [0247] and Paragraph [0248] (the storage manager may accesses data in its index  and/or management database and the respective storage policy  associated with the selected backup copy (portion of the native backup functionality) to identify the appropriate secondary storage device where the secondary copy resides and the metadata stored within or associated with the secondary copy may be used during the restore operation to fully regain the native format))
“in response to the second determination” (Paragraph [0248] (access data in its index and management database according to the policy to identify the appropriate media agent and/or secondary storage device)).
Also, Mutha further teaches:
“obtain a copy of previously generated modifier data based on: the second portion of the native backup functionality information, and the at least one second protection policy” (Paragraph [0012] and Paragraph [0072] (the combination of specialized components used to protect, move, manage, manipulate, analyze, and/or process data and metadata generated by the client computing devices and the modification of the metadata can include changing a retention policy for a file and/or adjusting an amount of time that the file is retained in physical data storage where the modification of the metadata can include modifying a flag associated with a file)) 
 “and generate a second backup for the second client using the copy of the previously generated modifier data” (Paragraph [0169] (backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format)).

As per claim 4:
Pradhan and Mutha teach the manager as specified in the parent claim 1 above. 
Mutha further teaches:
“wherein generating the backup for the client using the modifier comprises” (Paragraph [0169] (a backup operation creates a copy of a version of data includes))
 “send the modifier data to the client” (Paragraph [0146] (a media agent manages, coordinates, and facilitates the transmission of data, as directed by the storage manager, between a client computing device and one or more secondary storage devices))
“and initiate generation of the backup using the modifier” (Paragraph [0169] (backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format)).

As per claim 5:
Pradhan and Mutha teach the manager as specified in the parent claim 4 above. 
Mutha further teaches:
“wherein the modifier is adapted to invoke native backup functionality of the client associated with the portion of the native backup functionality information” (Paragraph [0166] (data movement operations are generally operations that involve the copying or backing up of data (e.g., payload data) between different locations in the information management system in an original/native format or functionality)).

As per claim 6:
Pradhan and Mutha teach the manager as specified in the parent claim 5 above. 
Pradhan further teaches:
“wherein invoking the native backup functionality of the client comprises invoking backup functionality of at least one entity hosted by the client” (Paragraph [0321] (the backup metadata may be received from the client computing device, the core media agent, or the data agent, may include storing the backup index at the indexing system and the backup job may be a full backup of the primary storage device)).

As per claim 7:
Pradhan and Mutha teach the manager as specified in the parent claim 6 above. 
Pradhan further teaches:
“wherein the backup comprises data generated by the backup functionality of the at least one entity hosted by the client” (Paragraph [0281] (a trigger may cause a data agent of the client computing device to initiate a backup process for backing up data of a primary storage device of the client computing device using the data agent, may obtain a job identifier and a set of job metadata that identifies resources available to the client computing device to complete the backup process)).

As per claim 8:
Pradhan teaches:
“A method for operating a manager for managing generation of backups for clients, comprising” (Paragraph [0005] and Paragraph [0026] (a method for operating a storage manager may trigger a backup process for a client))
 “obtaining a portion of the native backup functionality information, stored in a persistent storage, from a client of the clients” (Paragraph [0122], Paragraph [0123] and Paragraph [0234] (the file system data agent and email data agent on client computing device respond to instructions from storage manager (obtain a portion of the native backup functionality information) by accessing and processing the respective subclient primary data, involved in the backup copy operation and the data agent is generally directed by storage manager to participate in creating or restoring secondary copies using persistent storage)).
“obtaining at least one protection policy of the protection policies that is associated with the client” (Paragraph [0243] (storage manager may permit a user to specify aspects of storage policy where the storage policy can be modified to include information governance policies to define how data should be managed)).
“making a determination that the at least one protection policy and the portion of the native backup functionality information are unique” (Paragraph [0247] and Paragraph [0248] (the storage manager may accesses data in its index  and/or management database and the respective storage policy  associated with the selected backup copy (portion of the native backup functionality) to identify the appropriate secondary storage device where the secondary copy resides and the metadata stored within or associated with the secondary copy may be used during the restore operation to fully regain the native format))
“in response to the determination” (Paragraph [0248] (access data in its index and management database according to the policy to identify the appropriate media agent and/or secondary storage device)).
Pardhan does not EXPLICITLY discloses: generating modifier data based on: the portion of the native backup functionality information, and the at least one protection policy; and generating a backup for the client using a modifier associated with the modifier data. 
However, Mutha teaches:
“generating modifier data based on: the portion of the native backup functionality information, and the at least one protection policy” (Paragraph [0012] and Paragraph [0072] (the combination of specialized components used to protect, move, manage, manipulate, analyze, and/or process data and metadata generated by the client computing devices and the modification of the metadata can include changing a retention policy for a file and/or adjusting an amount of time that the file is retained in physical data storage where the modification of the metadata can include modifying a flag associated with a file)) 
 “and generating a backup for the client using a modifier associated with the modifier data” (Paragraph [0169] (backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradhan and Mutha for “generating modifier data based on: the portion of the native backup functionality information, and the at least one protection policy; and generating a backup for the client using a modifier associated with the modifier data” as it can advantageously overcome some or all of the limitations of the backup format and enable editing of metadata associated with the backups so that when the backups are restored or browsed, the logical edits to the metadata can then be performed physically on the data to create a custom restore or a custom view (Mutha, Paragraph [0036]).  
Therefore, it would have been obvious to combine Pradhan and Mutha.

As per claim 9, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 2 above.

As per claim 10, the claim is rejected based upon the same rationale given for the parent claim 9 and the claim 3 above.

As per claim 11, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 4 above.

As per claim 12, the claim is rejected based upon the same rationale given for the parent claim 11 and the claim 5 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 12 and the claim 6 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 13 and the claim 7 above.

As per claim 15:
Pradhan teaches:
“A non-transitory computer readable medium comprising computer readable program code” (Paragraph [0370] (a computer-readable medium or media, excluding transitory propagating signals))
“which when executed by a computer processor enables the computer processor to perform” (Paragraph [0370] (may cause one or more computing devices having one or more processors))
“a method for operating a manager for managing generation of backups for clients, the method comprising” (Paragraph [0005] and Paragraph [0026] (a method for operating a storage manager may trigger a backup process for a client))
 “obtaining a portion of the native backup functionality information, stored in a persistent storage, from a client of the clients” (Paragraph [0122], Paragraph [0123] and Paragraph [0234] (the file system data agent and email data agent on client computing device respond to instructions from storage manager (obtain a portion of the native backup functionality information) by accessing and processing the respective subclient primary data, involved in the backup copy operation and the data agent is generally directed by storage manager to participate in creating or restoring secondary copies using persistent storage)).
“obtaining at least one protection policy of the protection policies that is associated with the client” (Paragraph [0243] (storage manager may permit a user to specify aspects of storage policy where the storage policy can be modified to include information governance policies to define how data should be managed)).
“making a determination that the at least one protection policy and the portion of the native backup functionality information are unique” (Paragraph [0247] and Paragraph [0248] (the storage manager may accesses data in its index  and/or management database and the respective storage policy  associated with the selected backup copy (portion of the native backup functionality) to identify the appropriate secondary storage device where the secondary copy resides and the metadata stored within or associated with the secondary copy may be used during the restore operation to fully regain the native format))
“in response to the determination” (Paragraph [0248] (access data in its index and management database according to the policy to identify the appropriate media agent and/or secondary storage device)).
Pardhan does not EXPLICITLY discloses: generating modifier data based on: the portion of the native backup functionality information, and the at least one protection policy; and generating a backup for the client using a modifier associated with the modifier data. 
However, Mutha teaches:
“generating modifier data based on: the portion of the native backup functionality information, and the at least one protection policy” (Paragraph [0012] and Paragraph [0072] (the combination of specialized components used to protect, move, manage, manipulate, analyze, and/or process data and metadata generated by the client computing devices and the modification of the metadata can include changing a retention policy for a file and/or adjusting an amount of time that the file is retained in physical data storage where the modification of the metadata can include modifying a flag associated with a file)) 
 “and generating a backup for the client using a modifier associated with the modifier data” (Paragraph [0169] (backup copies can be stored in a format in which the data is compressed, encrypted, deduplicated, and/or otherwise modified from the original application format)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pradhan and Mutha for “generating modifier data based on: the portion of the native backup functionality information, and the at least one protection policy; and generating a backup for the client using a modifier associated with the modifier data” as it can advantageously overcome some or all of the limitations of the backup format and enable editing of metadata associated with the backups so that when the backups are restored or browsed, the logical edits to the metadata can then be performed physically on the data to create a custom restore or a custom view (Mutha, Paragraph [0036]).  
Therefore, it would have been obvious to combine Pradhan and Mutha.

As per claim 16, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 2 above.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 16 and the claim 3 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 4 above.

As per claim 19, the claim is rejected based upon the same rationale given for the parent claim 18 and the claim 5 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 19 and the claim 6 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nara et al, (US PGPUB 20200034248), Systems and methods that facilitate an information management system to store sets of data, such as backup or secondary copies of production data, to cloud storage libraries in a format native to the cloud storage library are disclosed. The systems and methods create storage policies for the sets of data that identify the cloud storage libraries to which the sets of data are to be stored. Via the storage policies, one or more media agents or servers transfer data blocks of the sets of data to cloud storage SDKs associated with the cloud storage libraries. The cloud storage SDKs then add external metadata, such as metadata associated with a native format for the cloud library to the data blocks, before the data blocks are stored to the cloud storage library.
Kumarasamy et al, (US PGPUB 20210133051), a method of creating customized bootable images for client computing devices in an information management system can include: creating a backup copy of each of a plurality of client computing devices, including a first client computing device; subsequent to receiving a request to restore the first client computing device to the state at a first time, creating a customized bootable image that is configured to directly restore the first client computing device to the state at the first time, wherein the customized bootable image includes system state specific to the first client computing device at the first time and one or more drivers associated with hardware existing at time of restore on a computing device to be rebooted.
Joshi et al, (US PGPUB 20200192899), a client queries a storage manager to obtain information for enabling a secondary storage job (e.g., a backup or restore) from the storage manager. The query response can be stored at a cache local to the client. The client may then access the query response from the cache for subsequent jobs or tasks without communicating with the storage manager reducing the frequency of communication with the storage manager. 
Douglis Frederick, (US Patent 8554918), the backup requirements of a new client and one or more existing clients stored in a first set of first storage units are determined. Data of the one or more existing clients is then migrated from the first set of storage units to a first storage unit that is selected from a second set of storage units based on a cost calculated using a cost function based on at least backup requirements of the new and existing clients. Subsequent data of the new client and the existing clients is stored in the first storage unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163